         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

BOUSTEAD SECURITIES, LLC,                    §
               Plaintiffs,                   §
                                             §
                                             §
                                             §
       vs.                                   §       Civil Action No. 1:20-cv-03749-VEC
                                             §
LEAPING GROUP CO., LTD and                   §
ATIF HOLDINGS LIMITED,                       §       FIRST AMENDED COMPLAINT AND
                Defendants.                  §           DEMAND FOR JURY TRIAL
                                             §
                                             §
                                             §
                                             §

       Plaintiff Boustead Securities, LLC (“Plaintiff” or “Boustead”), by their attorneys

McGlinchey Stafford, PLLC, make the following Complaint against Leaping Group Company,

Ltd. (“Leaping Group”) and ATIF Holdings Limited (“ATIF”) (collectively “Defendants”) and

states as follows:

                                   NATURE OF ACTION

       1.      This Action arises from Leaping Group and ATIF’s breach of agreements with

Boustead pursuant to which Boustead was to act as the exclusive financial advisor for, among

other transactions, both Leaping Group and ATIF’s initial public offerings (“IPOs”) on United

States stock exchanges. Pursuant to these agreements, Leaping Group and ATIF owe Boustead

success fees payable in cash and warrants (“Success Fees”) based on transactions and equity

financing investments completed during the agreements’ applicable time periods.

       2.      Leaping Group and ATIF entered into a Note Agreement and a Debt Conversion

and Share Purchase Agreement with one another, pursuant to which Leaping Group issued a

$950,000 note to ATIF under the Note Agreement and Leaping Group issued ordinary shares of

its stock to ATIF in exchange for satisfaction of outstanding debt owed to ATIF, along with

                                                 1
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 2 of 16




ordinary shares of ATIF pursuant to the Debt Conversion and Share Purchase Agreement, each an

“Equity Investment Transaction” and collectively the “Equity Investment Transactions.”

       3.      These transactions between Leaping Group and ATIF qualify as “Equity

Investment Transactions” pursuant to the terms of Boustead’s agreements with Leaping Group and

ATIF, entitling Boustead to Success Fees regardless of whether the Leaping Group and ATIF had

a general consulting relationship pre-existing their agreements with Boustead. Neither Leaping

Group nor ATIF have paid Boustead the Success Fees owed pursuant to their respective

agreements.

       4.      Upon information and belief, including relevant filings with the United States

Securities and Exchange Commission (the “SEC”), Leaping and/or ATIF may have engaged in

other transactions during the term and the “tail” period set forth in the agreements for which they

owe Boustead Success Fees. By this Action, Boustead seeks to recover all Success Fees it is owed

from the Defendants.

                                            PARTIES

       5.      Plaintiff Boustead Securities, LLC is a California limited liability company with a

principal place of business located at 6 Venture, Suite 395, Irvine, California.

       6.      Defendant Leaping Group Company, Ltd. is a Cayman Islands limited liability

exempt company with a principal place of business located at 2010 Huaruntiexi Center, Tiexi

District, Shenyang, Liaoning Province, People’s Republic of China.

       7.      Defendant ATIF Holdings Limited is a Chinese limited liability company with a

principal place of business located at Room 308, Dachong International Centre, 39 Tonggu Road,

Nashan District, Shenzhen, People’s Republic of China.




                                                 2
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 3 of 16




                                JURISDICTION AND VENUE

        8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2)

because this Action involves (a) citizens of a state and citizens or subjects of different foreign

states and (b) the amount in controversy exceeds $75,000.

        9.     Venue is proper in this Court under 28 U.S.C. § 1391 because the terms of the

contract at issue between Boustead and Leaping Group stipulates that venue for any action arising

out of the agreement is proper in the United States District Court for the Southern District of New

York.

        10.    This Court has personal jurisdiction over Leaping Group because this Action (and

the alleged wrongful acts and injuries) arises directly from an agreement Leaping Group signed

with Boustead that contemplates suit in the United States and consents to this Court’s jurisdiction.

Leaping Group also has a presence in the United States and has engaged in continuous and

systemic business in the State of New York.

        11.    The Court has personal jurisdiction over ATIF which is an SEC public reporting

company with shares trading on the NASDAQ Capital Market under the symbol “ATIF.” ATIF

also has had substantial, systemic and continuous contact with the State of New York.

        12.    Boustead has effected service of process on ATIF pursuant to the Court’s Order

granting service by alternative means. As of the date of this Amended Complaint, Boustead is in

the process of serving Leaping through the Hague Convention.

                                 GENERAL ALLEGATIONS

The Parties’ Backgrounds

        13.    Boustead is a broker/dealer and investment banking and financial consulting firm

registered with the SEC and is a member of the Financial Industry Regulatory Authority

(“FINRA”) that specializes in assisting U.S. domestic and Chinese companies with raising capital,

                                                 3
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 4 of 16




conducting mergers and acquisitions, accessing United States equities markets, and obtaining

listings on regulated United States stock exchanges.

       14.     Leaping Group is a Chinese multimedia marketing company that specializes in

movie trailers, commercials and multimedia marketing, invests in television and film original

content, and manages movie theaters in northeastern China.

       15.     ATIF is a consulting company offering financial advisory services to small and

medium-sized enterprise customers in China.             The focus of ATIF’s consulting business is

providing going-public consulting services to help its clients become publicly-traded on suitable

markets and exchanges.

       16.     In May 2018, ATIF and Leaping entered into a Consulting Agreement to provide

support services around a potential public offering in the United States, which Leaping hired

Boustead to underwrite.

       17.     According to the agreement, ATIF specifically disclaims that, unlike Boustead, it

is “not in the business of stock brokerage, investment advisory, underwriting, banking or

insurance, nor will it provide any services which may require a registration or is subject to

regulations under any applicable laws.” (Underline in Original). ATIF agreed to assist Leaping

with “due diligence,” “Identifying suitable qualified professional firms in the United States,”

“work with other professionals,” Identify “potential employees,” and “assist” Leaping with

“public reporting requirements.”

       18.     Nothing in the Consulting Agreement provides that ATIF would assist Leaping or

participate with Leaping to raise capital or otherwise advise on financial transactions. Indeed, the

agreement explicitly states the opposite is true.




                                                    4
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 5 of 16




Boustead’s Agreement with Leaping Group

       19.     On or about October 17, 2018, Boustead and Leaping Group entered into an

exclusive financial advisor engagement agreement (“Leaping Agreement”) in anticipation of

Leaping Group’s planned IPO and pre-IPO financings, along with other transactions. The Leaping

Agreement, unlike the ATIF Consulting Agreement, contemplates that Boustead would be

provided financial services designed to underwrite a public offering or otherwise facilitate fund

raising transactions. A true and correct copy of the Leaping Agreement is attached hereto as

Exhibit A.

       20.     Section 2 of the Leaping Agreement provided that Boustead was to be paid a cash

success fee of 6.5% of any amounts raised by Leaping Group through the “Equity Investment

Transaction,” plus warrants equal to a number of shares calculated as 6.5% of the gross amount

disbursed to Leaping Group divided by the price per share for the Equity Investment Transaction,

through each such Equity Investment Transaction. Id.

       21.     Under the Leaping Agreement, the definition of a “Transaction” includes: “any

common stock, preferred stock convertible stock, LLC or LP Memberships, convertible

debentures, convertible debt, debt with warrants or any other securities convertible into common

stock, any form of debt instrument involving any form of equity participation, and including the

conversion or exercise of any securities sold in any Transaction.” Id.

       22.     The Leaping Agreement provided Boustead with the right of first refusal for two

(2) years from the consummation of a Transaction or termination or expiration of the Leaping

Agreement to act as Financial Advisor or to act as joint Financial Advisor on at least equal

economic terms on any public or private financing (debt or equity), merger, business combination,

recapitalization, or sale of some or all of the equity or assets of Leaping Group (collectively

“Future Services”).
                                                5
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 6 of 16




       23.       Paragraph 6 of the Leaping Agreement provides that

       In addition, upon termination or expiration of this Agreement, Boustead shall be
       entitled to a Success Fee(s), as defined above, if the Company [Leaping] completes
       a Transaction with a party, which became aware of the Company or which became
       known to the Company prior to such termination . . . during the twelve (12) month
       period following the termination or expiration of this Agreement.

(Exhibit A at 4) (Emphasis added) (“Success Fee Provision”).

       24.       Leaping Group and ATIF entered the Equity Investment Transactions and neither

party provided Boustead notification of the Future Services related to the Equity Investment

Transactions. Under the Future Services provision of the Leaping Agreement Boustead is to be

compensated consistent with Section 2 of the Leaping Agreement, unless mutually agreed

otherwise by Leaping Group and Boustead. Id.

       25.       Further, given the interrelated dealing among Leaping and ATIF, both of which had

agreements with Boustead and all of whom were working towards a Leaping Group IPO. In other

words, Leaping Group and ATIF were both aware of Boustead and its respective agreements with

the other.

       26.       The Parties agreed to extend the Offering Period for an additional 60 days until

August 17, 2020. A true and correct copy of the Extension Agreement is attached hereto as Exhibit

B.

       27.       Further, the Extension Agreement between Boustead and Leaping Group stipulated

that any action, proceeding or claim arising from the Leaping Agreement would be brought in the

state courts of New York or the United States District Court for the Southern District of New York.

See Exhibit B.

       28.       On September 24, 2019, Boustead and Leaping Group entered into a First

Amendment to Engagement Agreement, pursuant to which the term of the Leaping Agreement



                                                 6
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 7 of 16




was extended from twelve (12) months to twenty (20) months (or until May 17, 2020). As a result

of this amendment, the Leaping Agreement’s tail expiration date was extended to on or about May

17, 2021. The Equity Investment Transactions were completed by Leaping Group and ATIF prior

to the expiration of the Leaping Agreement. A true and correct copy of the First Amendment is

attached hereto as Exhibit C.

Boustead’s Agreement with ATIF

       29.     On or about September 4, 2018, Boustead and ATIF entered into an exclusive

financial advisor engagement agreement (the “ATIF Agreement”) pursuant to which Boustead

would act as ATIF’s exclusive financial advisor in connection with ATIF’s application for listing

on NASDAQ or the New York Stock Exchange. A true and correct copy of the ATIF Agreement

is attached hereto as Exhibit D. Notably, the ATIF Agreement also contains a “Success Fee

Provision” similar to the Leaping Agreement: “if the Company [ATIF] completes a Transaction

with a party, which became aware of the Company or which became known to the Company prior

to such termination . . . during the twelve (12) month period following the termination or expiration

of this Agreement.”

       30.     Per Section 2 of the ATIF Agreement provided that Boustead was to be paid a cash

success fee of 6.5% of any amounts raised by ATIF through the “Equity Investment Transaction”,

plus warrants equal to a number of shares calculated as 6.5% of the gross amount disbursed to

ATIF divided by the price per share for the Equity Investment Transaction, through each such

Equity Investment Transaction. Id.

       31.     Under the ATIF Agreement, the definition of “Transaction” includes: “any

common stock, preferred stock convertible stock, LLC or LP Memberships, convertible

debentures, convertible debt, debt with warrants or any other securities convertible into common



                                                 7
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 8 of 16




stock, any form of debt instrument involving any form of equity participation, and including the

conversion or exercise of any securities sold in any Transaction.” Id.

       32.     On April 23, 2019, Boustead and ATIF entered into an “Amendment No. 1 to

Engagement Letter” which amended the success fee due to Boustead to a cash success fee of 6.5%

of the first $10,000,000 in equity investment Transactions and 6% of any amount in excess thereof,

and warrants equal to 6.5% of the gross amounts disbursed for each equity investment transaction,

exercisable at a strike price equal to one hundred and twenty percent (120%) of the offering price

for ATIF’s ordinary shares for the proposed IPO. A true and correct copy of Amendment No. 1

to Engagement Letter is attached hereto as Exhibit E.

       33.     On or about May 3, 2019, ATIF’s IPO Registration Statement with the SEC became

effective and its ordinary shares began trading on the NASDAQ securities market under the ticker

“ATIF.” ATIF’s offering price at the time of the IPO was $5.00 per ordinary share, and as of

November 6, 2020, ATIF’s ordinary shares were trading at approximately $0.67 per share on

NASDAQ.

Relationship Between Leaping Group and ATIF

       34.     On December 18, 2018, Leaping Group and ATIF entered into another Consulting

Agreement, which is substantially similar to the May 2018 Consulting Agreement between the

parties described above. Again, ATIF’s contemplated services under the Agreement were not

financial consulting in nature. A true and correct copy of this additional Consulting Agreement

between Leaping Group and ATIF is attached hereto as Exhibit F.

       35.     Under the December 18, 2018 Consulting Agreement, ATIF was entitled to

payments from Leaping Group under the Consulting Agreement in three installments of: (1)

$468,000 paid within three days of the Consulting Agreement’s effectiveness; (2) $468,000 to be



                                                8
         Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 9 of 16




paid upon completion of the restructuring and commencement of SEC filings for Leaping Group’s

IPO; and (3) $564,000 upon receipt of SEC documents for Leaping Group’s IPO. Id.

       36.     On December 3, 2019, Leaping Group and ATIF entered into a First Amendment

to Amended and Restated Consulting Agreement, pursuant to which the remaining $1,435,000

owed by Leaping Group to ATIF under the Consulting Agreement would be paid as: (1) $200,000

in cash at the close of Leaping Group’s IPO; and (2) $1,235,000 worth of Leaping Group ordinary

shares to ATIF at the IPO price. A true and correct copy of the First Amendment to Amended and

Restated Consulting Agreement is attached hereto as Exhibit G.

       37.     The First Amendment to Amended and Restated Consulting Agreement further

provided that if the Leaping Group IPO does not close by December 31, 2021, the unpaid

remaining balance of the $1,435,000 owed by Leaping Group to ATIF would be paid in cash and

become due on January 1, 2022. Id.

       38.     On January 20, 2020, ATIF provided a $950,000 loan to Leaping Group and its

subsidiary. Neither Leaping Group nor ATIF informed Boustead of this loan, and Boustead did

not learn of the loan until ATIF disclosed it as part of its April 8, 2020 Form 6-K filing with the

SEC. Although required by securities laws to report such material events within four days of their

occurrence, neither ATIF nor Leaping Group disclosed this loan in any of their respective SEC

filings until April 8, 2020, more than two and a half months after the loan was made.

       39.     On February 11, 2020, Leaping Group and ATIF entered into a Second Amendment

to Amended and Restated Consulting Agreement, amending the terms of the consulting payments

owed by Leaping Group to ATIF to: (1) $200,000 in cash at the time of the closing of Leaping

Group’s IPO; and (2) 300,000 five-year warrants for Leaping Group ordinary shares with an




                                                9
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 10 of 16




exercise price at the IPO offering price. A true and correct copy of the Second Amendment to

Amended and Restated Consulting Agreement is attached hereto as Exhibit H.

Leaping Group Withdraws its IPO and Enters into
Debt Conversion Share Purchase Agreement With ATIF

       40.    On March 13, 2020, Leaping Group withdrew its registration statement with the

SEC for its planned IPO. Leaping Group further stated in its application for withdrawal that it

“may undertake a subsequent private offering.”

       41.    On April 23, 2020, ATIF filed a Form 6-K with the SEC that disclosed that it had

acquired approximately 51.2% of the issued and outstanding shares of Leaping Group through a

(1) debt conversion and share purchase agreement; and (2) a share exchange agreement that ATIF

had entered into with Leaping Group and its shareholders.

       42.    Under the terms of the debt conversion and share purchase agreement between

ATIF and Leaping Group, ATIF was issued 3,934,029 ordinary shares of Leaping Group in

exchange for: (1) satisfaction of the $1,851,000 outstanding debt owed to ATIF by Leaping Group;

and (2) the issuance of 2,800,000 ordinary shares of ATIF to Leaping Group.

       43.    The $1,851,000 in outstanding debt owed to ATIF by Leaping Group that was

converted to ordinary shares of Leaping Group pursuant to the debt conversion and share purchase

agreement included the $950,000 loan made by ATIF to Leaping Group on January 20, 2020.

       44.    Under the terms of the share exchange agreement, the shareholders of Leaping

Group assigned an aggregate of 6,283,001 ordinary shares of Leaping Group to ATIF in exchange

for an aggregate of 7,140,002 ordinary shares of ATIF.

       45.    The share exchange agreement extinguished Leaping Group’s outstanding shares

and Leaping Group became a wholly-owned subsidiary of ATIF. ATIF dominates and controls

Leaping Group such that ATIF and Leaping Group are alter egos.


                                                 10
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 11 of 16




       46.     For example, public documents filed with the SEC including ATIF’s April 23, 2020

Form 6-K disclosing its investment in Leaping Group include statements from Leaping Group

such as: “[w]e are excited about partnering with ATIF Holdings Limited and will stand up together

to face the challenges and opportunities brought by COVID-19 pandemic.”

       47.     ATIF’s public statements made in connection with its investment in Leaping Group

include: “[w]e are thrilled to complete the acquisition of a controlling interest in [Leaping Group].

[Leaping Group] is a well-established multimedia industry leader with additional appraisal and

development upside. The acquisition will expand our capacity to meet increasing demand for

multimedia industry and diversify our portfolios. Looking ahead, we will continue to implement

ATIF’s growth strategy to create value for our shareholders.”

Leaping Group and ATIF Fail to Pay Boustead Success Fees and Warrants Owed

       48.     The debt conversion and share purchase agreement between ATIF and Leaping

Group and the share exchange agreement between ATIF and Leaping Group’s shareholders qualify

as “Equity Investment Transactions” under the terms of Boustead’s agreements with Leaping

Group and ATIF.

       49.     Pursuant to its agreement with Boustead, Leaping Group is obligated to pay

Boustead a success fee in the amount of 6.5% of the total value of (1) the $1,851,000 in debt

satisfaction by ATIF, (2) the 2,800,000 ordinary shares of ATIF it received pursuant to the debt

conversion and share repurchase agreement, (3) the 7,140,000 ATIF ordinary shares received by

Leaping Group selling shareholders, and (4) the $950,000 convertible note from Leaping Group

to ATIF. Leaping Group is also obligated to provide Boustead with warrants equal to a number

of shares calculated as 6.5% of the gross amount distributed to Leaping Group divided by the price

per share for the Transaction.



                                                 11
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 12 of 16




       50.     Pursuant to its agreement with Boustead, ATIF is obligated to pay Boustead a

success fee in the amount of 6.5% of the total value of (1) the 3,934,029 Leaping Group ordinary

shares received by ATIF and (2) the 6,283,011 Leaping Group ordinary shares received from

Leaping Group selling shareholders. ATIF is also obligated to provide Boustead with warrants

equal to a number of shares calculated as 6.5% of the gross amount distributed to ATIF divided

by the price per share for the Transaction.

       51.     Upon information and belief, both Leaping Group and ATIF have entered into

additional undisclosed Transactions both with each other and with third parties. Boustead may

also be entitled to cash and/or warrant success fee(s) from these Transactions, and Boustead

reserves the right to amend its complaint and seek such other and further relief as appropriate.

                            COUNT I – BREACH OF CONTRACT
                             (Against Leaping Group and ATIF)

       52.     Plaintiff incorporates each of the allegations above as if set forth herein.

       53.     Both Leaping Group and ATIF entered into valid and enforceable contracts with

Boustead.

       54.     Boustead performed all of its obligations pursuant to its contracts with Leaping

Group and ATIF, which included but are not limited to, financial advising, underwriting services

and other activities as specifically described in the parties’ respective agreements, which are

attached as Exhibits hereto.

       55.     Leaping Group and ATIF have both breached their contracts with Boustead by

failing to pay Boustead success fees and warrants owed pursuant to the terms of the contracts,

including in connection to the transactions between Leaping and ATIF described above.

       56.     As a result, Boustead has been damaged by Leaping Group’s and ATIF’s breaches

of their contracts with Boustead.


                                                 12
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 13 of 16




                  COUNT II – BREACH OF THE IMPLIED COVENANT
                      OF GOOD FAITH AND FAIR DEALING
                          (Against Leaping Group and ATIF)

       57.     Plaintiff incorporates each of the allegations above as if set forth herein.

       58.     The Leaping Agreement and the ATIF Agreement are binding contracts.

       59.     Both the Leaping Agreement and the ATIF Agreement contain implied covenants

of good faith and fair dealing.

       60.     As described above, separate from and/or as an alternative to any breaches of

express contractual provisions, Leaping Group and ATIF have breached the implied covenant of

good faith and fair dealing by failing to inform Boustead of the loan agreement, debt conversion

and share purchase agreement and share exchange agreement in an effort to avoid paying Boustead

cash and warrant success fees owed to Boustead pursuant to the Leaping Agreement and ATIF

Agreement. Boustead did not learn of the loan agreement, debt conversion and share purchase

agreement and share exchange agreement between Leaping Group and ATIF until it was disclosed

in ATIF’s April 8, 2020 Form 6-K.

       61.     Leaping Group’s and ATIF’s bad faith in failing to bring transactions to Boustead’s

attention to avoid paying contractual fees constitutes a breach of the implied covenant of good

faith and fair dealing because they were designed to avoid express contractual obligations and

breaches as described herein.

       62.     Boustead has suffered damages as a result of Leaping Group’s and ATIF’s breaches

in an amount to be determined at trial.

      COUNT III – TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS
                       (Against Leaping Group and ATIF)

       63.     Plaintiff incorporates each of the allegations above as if set forth herein.




                                                 13
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 14 of 16




       64.    Boustead and Leaping Group entered into a contractual relationship under the

Leaping Agreement by which Boustead was and continues to be Leaping Group’s exclusive

financial advisor in connection with Leaping Group’s corporate finance activities. Boustead

expected to benefit financially from the Leaping Agreement and its business relationship with

Leaping Group.

       65.    ATIF was aware of the Leaping Agreement and the contractual relationship

between Boustead and Leaping Group.

       66.    ATIF intentionally and improperly procured a breach of the Leaping Agreement

and Boustead’s business relationship with Leaping Group by entering into its own financing

agreements with Leaping Group despite ATIF’s knowledge that Boustead was acting as Leaping

Group’s exclusive financial advisor and to otherwise thwart payment by Leaping to Boustead

under the Leaping Agreement.

       67.    ATIF also intentionally and in bad faith withheld information concerning its

financing agreement with and investment in Leaping Group from Boustead in an attempt to prevent

Boustead from obtaining cash and warrant success fees it was due under the Leaping Agreement.

       68.    As a result of ATIF’s wrongful conduct, Boustead has been deprived of the

intended benefits of the Leaping Agreement and its business relationship with Leaping Group.

       70.    Boustead has been damaged by ATIF’s intentional interference with its business

relationship with Leaping Group in an amount to be determined at trial.

       71.    Boustead and ATIF entered into a contractual relationship under the ATIF

Agreement by which Boustead was to be ATIF’s exclusive financial advisor in connection with

ATIF’s corporate finance activities. Boustead expected to benefit financially from the ATIF

Agreement and its business relationship with ATIF.



                                               14
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 15 of 16




       72.     Leaping Group was aware of the ATIF Agreement and the contractual relationship

between Boustead and ATIF.

       73.     Leaping Group intentionally and improperly procured a breach of the ATIF

Agreement and Boustead’s business relationship with ATIF by entering into its own financing

agreements with ATIF despite Leaping Group’s knowledge that Boustead was acting as ATIF’s

exclusive financial advisor and to otherwise thwart payment by ATIF to Boustead.

       74.     Leaping Group intentionally and in bad faith withheld information concerning its

financing agreement with ATIF from Boustead in an attempt to prevent Boustead from obtaining

cash and warrant success fees it was due under the ATIF Agreement.

       75.     As a result of Leaping Group’s wrongful conduct, Boustead has been deprived of

the intended benefits of the ATIF Agreement and its business relationship with ATIF.

       76.     Boustead has been damaged by Leaping Group’s intentional interference with its

business relationship with ATIF in an amount to be determined at trial.

                              COUNT IV – QUANTUM MERUIT
                              (Against Leaping Group and ATIF)

       77.     Plaintiff incorporates each of the allegations above as if set forth herein.

       78.     Plead in the alternative, and to the extent the Court determines that no contract

existed between the parties covering the scope of Boustead’s services to the defendants, Boustead

provided services to both Leaping Group and ATIF for which both Leaping Group and ATIF

agreed to compensate Boustead.

       79.     Boustead fully performed the anticipated services to both Leaping Group and ATIF

but has not been compensated for such services by either Leaping Group or ATIF.

       80.     Boustead has been damaged by Leaping Group’s and ATIF’s failures to

compensate Boustead for services performed.


                                                 15
        Case 1:20-cv-03749-VEC Document 53 Filed 11/13/20 Page 16 of 16




                                     PRAYER FOR RELIEF

       WHEREFORE, for the foregoing reasons and after a trial on the merits, Boustead requests

that the Court grant the following relief:

       (a) Enter judgment in Boustead’s favor on each of its Counts;

       (b) Grant Boustead all statutory and other damages to which it is entitled under law; and

       (c) Such other and further relief as the Court deems appropriate.

       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

                                                    Plaintiff:
                                                    BOUSTEAD SECURITIES, LLC
                                                    By its counsel:
Dated: November 10, 2020                            /Jack I. Siegal/
                                                    Jack I. Siegal, BBO #: 669173
                                                    Jameson Pasek, BBO#: 692924
                                                    MCGLINCHEY STAFFORD, PLLC
                                                    One Boston Place, Suite 2910
                                                    Boston, MA 02108
                                                    (857) 453-7152 – Phone
                                                    (617) 830-8385 – Fax
                                                    jsiegal@mcglinchey.com
                                                    jpasek@mcglinchey.com

                                                    Ashley “Asher” A. Klein #4733572
                                                    MCGLINCHEY STAFFORD, PLLC
                                                    12 West 34th Street, Suite 1515
                                                    New York, NY 10120
                                                    (646) 362-4061 – Phone
                                                    (646) 365-2091 – Fax
                                                    aklein@mcglinchey.com




                                               16
